Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	a.	The Office will maintain non-statutory double patenting rejection between the instant application and U.S. Patent No. 10,521,245.  Please file a terminal disclaimer to overcome the non-statutory double patenting rejection.
b.	This office action has been issued in response to amendment filed on 01/11/2021.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are pending in this Office Action.  Claim 1, claim 8 and claim 15 are independent claims.  Accordingly, this action has been made FINAL.
Response to Argument
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Status of Claims
4.	 Claims 1-20 are pending, of which claim 1, claim 8 and claim 15 are in independent form.
Remarks
5. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
Specification
6.	 The abstract of the disclosure is objected to because on the third sentence recites “The candidate PAIR(s), but it should be “The candidate PIAR(s)”.  Correction is required.  See MPEP § 608.01(b).
7. 	The disclosure is objected to because of the following informalities: on paragraphs [19], [20] and [121] of the original filing specification recite “PAIR”, but it should be “PIAR”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20160173578, herein after Sharma) and further in view of Roundtree(US 20090254912, herein after Roundtree)  and.
Claim 1 is rejected, Sharma teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause(Sharma, abstract): 
managing, by a plug-in application recipe (PIAR) management application, a plurality of PIAR definitions each identifying, respectively (Sharma, US 20160173578, paragraph [0014], the assistant server including a plurality of plugins, each plugin corresponding to a respective one of the external services and configured to generate a proprietary language command corresponding to the received semantic atom for each external service in which the function is to be performed.  Paragraph [0015-0016], The assistant server may be further configured to receive output data from the one or more external services as a result of performing the function, to convert the received output data to one or more semantic atoms representing the received output data, and to send the one or more semantic atoms representing the received output data to at least one of the mobile device and another plugin corresponding to another external service. Fig. 4B and paragraph [0091], the assistant server 200 store various plugins 220a-n.  Paragraph [0092], several assistant servers 200 may communicate with one another to share functionality, thereby effectively operating as a single assistant server 200 spread out over multiple other servers. Paragraph [0098], virtual assistant):
(a) a trigger corresponding to a condition that the PIAR management application evaluates, on an ongoing basis, based at least in part on data supplied by one or more plug-in applications to the PIAR management application(Sharma, paragraph [0103], The semantic language allows the assistant server 200 to function as a universal translator between the various services 300a-n. More specifically, the semantic language can be used for communication between the assistant server platform 210 and each of the plugins 220a-n for all of the services 300a-n for which a plugin 220 is created at the assistant server 200.  Paragraph [0276], trigger and action.), and 
(b) an action to be performed when the condition is satisfied (Sharma, paragraph [0100], "command inputs" or "commands" may include any form of input to control an action of the virtual assistant system 10.  Paragraph [0276], trigger and action.  Paragraph [0277], The meaning of command inputs may vary depending on context. For example, if a gesture command input is made in the direction of a light, the virtual assistant system 10 may interpret the gesture as, e.g., a command to reduce the brightness level. If the same gesture is made in the direction of a music player, the virtual assistant system 10 may interpret the gesture as, e.g., a command to reduce a volume level. This form of adaptive learning is extremely valuable in VR applications, to allow the virtual assistant system 10 to perform more intuitive actions in response to command inputs.  Paragraph [0241-0243], In other words, at this point any additional service 300 that knows and/or understands how to use a song and is connected to the assistant server 200 can use this music information (as one or more semantic atoms 1000) to provide any desired result, as may be requested by the user at the mobile device 100. For example, this information can be sent, via the same process, to the app MusixMatch.TM., which presents the lyrics for the song. It can also be sent to Rdio.TM., which adds the song into the Rdio.TM. queue for the user. It can also be sent to Sonos.TM. speakers, which play the song. It can be also sent to YouTube.TM., which can find a video of the song and play this video or add the video to the user's playlist on YouTube.TM.. The number of apps that this obtained and expanded information can be sent to in order to perform a 
responsive to receiving a data item that specifies at least one of (a) a desired genus of actions or (b) a desired genus of triggers: performing, by the PIAR management application, semantic analysis on the data item to identify one or more candidate PIAR's of the plurality of PIAR definitions based on the data item(Sharma, paragraph [0103], The semantic language allows the assistant server 200 to function as a universal translator between the various services 300a-n. More specifically, the semantic language can be used for communication between the assistant server platform 210 and each of the plugins 220a-n for all of the services 300a-n for which a plugin 220 is created at the assistant server 200.  Paragraph [0241-0243], In other words, at this point any additional service 300 that knows and/or understands how to use a song and is connected to the assistant server 200 can use this music information (as one or more semantic atoms 1000) to provide any desired result, as may be requested by the user at the mobile device 100. For example, this information can be sent, via the same process, to the app MusixMatch.TM., which presents the lyrics for the song. It can also be sent to Rdio.TM., which adds the song into the Rdio.TM. queue for the user. It can also be sent to Sonos.TM. speakers, which play the song. It can be also sent to YouTube.TM., which can find a video of the song and play this video or add the video to the user's playlist on YouTube.TM.. The number of apps that this obtained and expanded information can be sent to in order to perform a command or gather even more information is only limited to 
wherein the one or more candidate PIAR's are identified based at least in part on mapping of the desired genus of actions or the desired genus of triggers in the data item(Sharma, paragraph [0108], for every service 300 that the virtual assistant system 10 knows how to interact with (via a plugin 220), the virtual assistant system 10 knows how to translate from semantic atoms 1000 language to the data structures (proprietary language) used by that service 300, and vice versa. These plugins 220, used in conjunction with semantic atoms 1000, allow the orchestration of actions across a vast number of disparate services 300a-n with ease.  Sharma, paragraph [0114-0115], As described herein, semantic atoms 1000 may be converted to proprietary language at the plugins 220. When a semantic atom 1000 is "converted" or "translated" at a plugin 220, one or more proprietary language commands is/are generated at the plugin 220, and the original semantic atom 1000 may be discarded or maintained. Plugins 220 may discard or maintain atoms 1000 depending on the immediate situation, e.g., the content of the atom 1000, the type of function(s) to be performed at the service 300, etc. Rules on managing atoms 1000, including whether to discard or maintain atoms 1000, are kept at the plugins 220.  Paragraph [0280], if the virtual assistant system 10 has adaptively learned from other plugins 220a-n a specific gesture that a user typically uses to raise volume, the virtual assistant system 10 can suggest or supply that gesture to the music player plugin 220 in the above example to correspond to the command input to raise volume.  Sharma, paragraph [0116], an atom 1000 may be maintained so that 
 based on user input approving a particular PIAR in the one or more candidate PIAR's: executing the particular PIAR(Sharma, paragraph [0128-0129], In the above example of sending a semantic atom 1000 to multiple plugins 220, the atom 1000 may be copied and sent simultaneously to several plugins 220 (Spotify.TM., Rdio.TM. and Youtube.TM. in the above example). Alternatively, the atom 1000 may be sent to a single unified plugin, referred to herein as a "recipe plugin" or "super -plugin," which is configured specifically to interact with several other related plugins 220. In the above example the atom 1000 received from Facebook.TM. could be sent to such a super -plugin configured to communicate with music lookup services (Spotify.TM., Rdio.TM. and Youtube.TM. in the above example). The super -plugin would then handle copying the atom 1000 and sending the copies of the atom 1000 to Using a super -plugin in this manner may make controlling many services 300 simpler for a user: the user only perceives interacting with one application (the super-plugin), while in fact the user's commands are being used to control any number of related services 300 through the super -plugin.).  
Sharma does not explicitly teach
wherein the plurality of PIAR definitions have been defined prior to receiving the data item,
to one or more of actions or triggers defined in one or more profiles of the one or more candidate PIAR' s;
presenting the one or more candidate PIAR's to a user for approval; 
However, Roundtree teaches
wherein the plurality of PIAR definitions have been defined prior to receiving the data item(Roundtree, US 20090254912, paragraph [0020], The server also includes two components configured to assist in building applications for mobile devices 130, a plugin component 116 and a plugin manager 118. The plugin component 116, in communication with the user interface component 112, is configured to select plugins to be used in building an application based on, e.g., input received from users via the user the user interface component 112 may receive a request for an application to perform a certain task, and pass the request along to the plugin component 116, which selects one or more plugins used by the system to build an application that performs the requested task. The plugin component 116 may review and/or select plugins from one or more databases 120 in communication with the server 110, such as a plugin database 124.  Paragraph [0021-0022], The plugin manager 118, in communication with the plugin component 116 and/or the user interface component 112, is configured to provide a framework when building an application for a mobile device. The plugin manager 118 may include a container component configured to receive two or more plugins and provide a shared functionality across the plugins, configure shared settings for the plugins, navigate between the plugins, and so on. The plugin manager 118 may also configure the settings of an application and/or provision the application into an application package for deployment to mobile device 130 or to a test center (not shown). The plugin manager 118 may also provide a user interface that facilitates building and/or editing of applications, such as an interface than enables a user to view pages (or portions of pages, such as display elements) and content within plugins. Further details regarding the operation of these components are discussed herein.  Paragraph [0026], As discussed herein, in some examples the system builds an application using one or more plugins. A plugin may include executable code configured to receive requests to perform tasks via a mobile device, display data via a user interface presented by the mobile device, and/or communicate with a server associated with the plugin to cause the server to perform a transaction that enables the mobile device to perform certain tasks. A plugin may be formed of a number a different file types, including a .txt file, a .json file, a script or application, and so on. A plugin may provide the resources necessary to perform a task via a mobile device.  Fig. 3 and paragraph [0029-0030], The system provides users with the tools to build applications customized to perform certain tasks on a mobile device. Referring to FIG. 3, a flow diagram illustrating a routine 300 for generating an application for a mobile device is shown. In step 310, the system, such as the application generation system 100 described herein, provides one or more plugins associated with a selected task to an application framework used to generate an application. The system may display the plugins to a user wishing to develop an application to run on a mobile device in order to cause the mobile device to perform a task, in order to receive a selection from the user. For example, the system may provide the plugins to a user via a user interface in a web browser viewed by the user, and receive the user's selection via the user interface. The system may provide the user selected plugins to the framework when building the application.  Paragraphs [0079-0085], Account plugins.),
to one or more of actions or triggers defined in one or more profiles of the one or more candidate PIAR's(Roundtree, fig. 2 and paragraph [0027-0028], Referring to FIG. 2, a block diagram illustrating components of a plugin 200, or plugin module, is shown. The plugin 200 may include user code 210, such as code configured to provide interaction between a mobile device and a user of the mobile device. The user code 210 may include code configured to perform a task or an action, such as perform diagnostics on a device, present requested information to a user, perform an action in response to a specified trigger, and so on. The plugin 200 may also include device code 220, such as code configured to cause a mobile device to present data to a user. The device code may specify 220 display pages to present via user interface of the mobile device, may specify images, text, or a layout of certain pages, may specify transition pages, may cause a server to perform a transaction related to a task to be performed, and so on. The plugin 200 may also include server code 230, such as code configured to provide interaction between the mobile device and a supporting server or back end system. The server code 230 may cause a server or back end system to retrieve user account information, user billing information, and so on. Further details regarding code suitable for use in a plugin and other aspects may be found in commonly-assigned U.S. patent application Ser. No. 12/031,680, filed on Feb. 14, 2008, entitled SYSTEM AND METHOD FOR SECURELY MANAGING DATA STORED ON MOBILE DEVICES, SUCH AS ENTERPRISE MOBILITY DATA, which is incorporated by reference in its entirety. Paragraph [0030], In step 320, the system provides a container, or application container, to the framework. The application container acts as a housing or logical unit for the provided plugins, enabling shared functionality for the plugins, configuration of settings across the plugins, navigation between plugins (or pages within the plugins), and so on. For example, the application container may perform and/or configure aspects of a plugin, application or applications, such as global settings that affect (directly or indirectly) the operation of all plugins or applications within the container. Examples of aspects the container may perform or configure include: [0031] a frequency in which an application checks for updates, [0032] triggers that initiate launching of an application, such as context triggers (intercepting a call or message, receiving a selection of an icon, detecting a status of a mobile device, detecting a certain pattern of inputs from a user, and so on), [0033] navigation or pages that provide access to plugins and/or other navigation pages, [0034] metrics collected by the mobile device, such as page metrics, transaction metrics, trigger metrics, reports, and so on, [0035] shared functionalities between plugins, such as PIN security, opt-out functions, roaming options, and so on.  Paragraph [0079], Account plugins: Account plugins deal with account-related issues. Account-related functionality includes retrieving information about the account, such as the balance or the date and amount of the last payment, and making changes on to the account, such as changing the service plan or adding a new service. Account plugins will typically require integration into carrier systems to be able to provide this kind of information and transactional capabilities. Some examples include: paragraph [0080], Summary usage plugins.  Paragraph [0081], Billing information plugins.  Paragraph [0082], Plan plugins.  Paragraph [0083], Payment plugins.  Paragraph [0084], Personal data plugins.  Paragraph [0085], Settings/plan add-on plugins.);
presenting the one or more candidate PIAR's to a user for approval (Roundtree, paragraph [0029-0030], Fig. 3 and paragraph [0029-0030], The system provides users with the tools to build applications customized to perform certain tasks on a mobile device. Referring to FIG. 3, a flow diagram illustrating a routine 300 for generating an application for a mobile device is shown. In step 310, the system, such as the application generation system 100 described herein, provides one or more plugins associated with a selected task to an application framework used to generate an application. The system may display the plugins to a user wishing to in order to receive a selection from the user. For example, the system may provide the plugins to a user via a user interface in a web browser viewed by the user, and receive the user's selection via the user interface. The system may provide the user selected plugins to the framework when building the application.);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Roundtree into Sharma's to provide plug-in modules including executable code to receive request, display data and communicate with server. A container module that houses configurable portions of plug-in modules is provided and is configured to enable shared functionality across plug-in modules, enable configuration of global settings and enable navigation between the plug-in modules. An application to be executed by mobile device is generated such that the generated application includes plug-in modules, container module and global settings as suggested by Roundtree (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Sharma and Roundtree teach the one or more media of claim 1, 
wherein receiving the data item comprises receiving user input comprising a natural language instruction to the PIAR management application(Sharma, paragraph [0199], In summary, as far as the user is concerned, the visual process of the above Upon selection, the "LIGHT ON" command may be converted into a semantic atom 1000 and sent to the assistant server 200. This semantic atom 1000 may correspond to the action of turning the light on. The assistant server 200 may receive the semantic atom 1000).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Sharma and Roundtree teach the one or more media of claim 1, 
wherein receiving the data item comprises receiving output of a particular plug-in application(Sharma, paragraph [0199], In summary, as far as the user is concerned, the visual process of the above procedure includes: (1) opening Facebook.TM.' (2) selecting a profile, (3) opening LinkedIn.TM., (4) pasting the selected profile into the search criteria in LinkedIn.TM., and (5) viewing the selected person's profile in LinkedIn.TM..).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Sharma and Roundtree teach the one or more media of claim 1, wherein performing semantic analysis on the data item comprises(Sharma, paragraph [0103 and 0241-0243].): 
vectorizing data comprising words in a human language to obtain a plurality of feature vectors(Sharma, paragraph [0185], The library 230 may be divided into multiple divisions for different types of inputs. For example, the library 230 may be divided into a library of icons, a library of voice/word inputs, and a library of gestures.  Paragraph [0103 and 0241-0243]); 
determining a meaning of the words in the human language based on the plurality of feature vectors(Sharma, paragraph [0264], According to another exemplary embodiment of the present general inventive concept, there may be a three tier system of libraries. The first set of (gesture, voice, icon) libraries are universal and apply to all users. The second set of (gesture, voice, icon) libraries apply to specific cohorts of users (e.g. those in a specific trade, those of a certain age or social grouping, those who speak a given language, those who are members of a specific set of institutions, those who reside in specific regions or countries, etc.). The third set of (gesture, voice, icon) libraries apply to specific users. If there is conflict between these because the same command inputs (e.g., words, gestures, icons, etc.) mean different things in these three different tiers of libraries, a precedence rule can be utilized. Normally, user-specific interpretations trump user-cohort interpretations which in turn trump universal interpretations. However, this precedence order can be different in some situations.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Sharma and Roundtree teach the one or more media of claim 1, 
wherein performing semantic analysis on the data item comprises applying the data item to a machine learning model configured to perform semantic analysis(Sharma, paragraph [0103 and 0241-0243].  Sharma, paragraph [0266-0267], In order to enable these scenarios where the virtual assistant system 10 takes predictive action, according to an exemplary embodiment of the present general inventive concept of the virtual assistant system 10, the mobile device 100 or the If the virtual assistant system 10 finds a reliable way to predict when certain actions are taken based on statistical, probabilistic or machine-learning algorithms that are running on the CPU 130, the assistant server platform 210, or on servers or other learning type devices connected to or in communication with the virtual).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Sharma and Roundtree teach the one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: 
generating a particular PIAR definition corresponding to the particular PIAR (Sharma, paragraph [0291-0292], Each plugin 220 will have its own definition of what a particular status means. Sharing or providing data about user statuses allows users to build on past experiences between plugins 220a-n. For example, one or more users may move their intensive play in a first VR game to a second VR game, to give the one or more users a higher starting point in the second VR game.  Roundtree, paragraph [0020-0026], The server also includes two components configured to assist in building applications for mobile devices 130, a plugin component 116 and a plugin manager 118. The plugin component 116, in communication with the user interface component 112, is configured to select plugins to be used in building an application based on, e.g., input received from users via the user interface component 112. For example, the user interface component 112 may receive a request for an application to perform a certain task, and pass the request along to the plugin component 116, which selects one or more plugins used by the system to build an application that performs the requested task. The plugin component 116 may review and/or select plugins from one or more databases 120 in communication with the server 110, such as a plugin database 124.   Fig. 3 and paragraph [0029-0030], The system provides users with the tools to build applications customized to perform certain tasks on a mobile device. Referring to FIG. 3, a flow diagram illustrating a routine 300 for generating an application for a mobile device is shown. In step 310, the system, such as the application generation system 100 described herein, provides one or more plugins associated with a selected task to an application framework used to generate an application. The system may display the plugins to a user wishing to develop an application to run on a mobile device in order to cause the mobile device to perform a task, in order to receive a selection from the user. For example, the system may provide the plugins to a user via a user interface in a web browser viewed by the user, and receive the user's selection via the user interface. The system may provide the user selected plugins to the framework when building the application.  Paragraphs [0079-0085], Account plugins).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Sharma and Roundtree teach the one or more media of claim 1,
 wherein generating the particular PIAR definition is performed responsive to the user input approving the particular PIAR(Sharma, paragraph [00267], The virtual assistant system 10 can also proactively present its intention to predictively take such The message may be, e.g., visual, audible, or tactile, and allow the user to approve or disapprove such actions. The message can take the form of presenting the predictive action in advance as a new "standing rule" or proposing that the virtual assistant system 10 take the action momentarily unless the user overrides the proposal and instructs the virtual assistant system 10 not to.  Roundtree, paragraph [0029-0030], Fig. 3 and paragraph [0029-0030], The system provides users with the tools to build applications customized to perform certain tasks on a mobile device. Referring to FIG. 3, a flow diagram illustrating a routine 300 for generating an application for a mobile device is shown. In step 310, the system, such as the application generation system 100 described herein, provides one or more plugins associated with a selected task to an application framework used to generate an application. The system may display the plugins to a user wishing to develop an application to run on a mobile device in order to cause the mobile device to perform a task, in order to receive a selection from the user. For example, the system may provide the plugins to a user via a user interface in a web browser viewed by the user, and receive the user's selection via the user interface. The system may provide the user selected plugins to the framework when building the application.).

As per claim 8, this is the system claim to medium claim 1. Therefore, it is rejected for the same reasons as above.  
As per claim 9, this is the system claim to medium claim 2. Therefore, it is rejected for the same reasons as above.  
As per claim 10, this is the system claim to medium claim 3. Therefore, it is rejected for the same reasons as above.  
As per claim 11, this is the system claim to medium claim 4. Therefore, it is rejected for the same reasons as above.  
As per claim 12, this is the system claim to medium claim 5. Therefore, it is rejected for the same reasons as above.  
As per claim 13, this is the system claim to medium claim 6. Therefore, it is rejected for the same reasons as above.  
As per claim 14, this is the system claim to medium claim 7. Therefore, it is rejected for the same reasons as above.  
As per claim 15, this is the method claim to medium claim 1. Therefore, it is rejected for the same reasons as above.  
As per claim 16, this is the method claim to medium claim 2. Therefore, it is rejected for the same reasons as above.  
As per claim 17, this is the method claim to medium claim 3. Therefore, it is rejected for the same reasons as above.  
As per claim 18, this is the method claim to medium claim 4. Therefore, it is rejected for the same reasons as above.  
As per claim 19, this is the method claim to medium claim 5. Therefore, it is rejected for the same reasons as above.  
As per claim 20, this is the method claim to medium claim 6. Therefore, it is rejected for the same reasons as above.  

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199